DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid & State Operations

CMSO Informational Bulletin
DATE:

February 24, 2010

TO:

Children’s Health Insurance Program Directors

CC:

CMSO Staff
Medicaid Associate Regional Administrators
State Medicaid Directors

FROM:

Cindy Mann, Director
Center for Medicaid and State Operations (CMSO)

SUBJECT:

CHIPRA Grant Solicitation for State CHIP Programs'

STATUTE/ REGULATION: Section 503 of the Children's Health Insurance Program (CHIP)
Reauthorization Act (CHIPRA)

On February 22, CMS released the grant solicitation for proposals from States to receive federal
grant funding to assist CHIP programs in transitioning to a prospective payment system for
Federally Qualified Health Centers (FQHCs) and Rural Health Clinics (RHCs). Section 503 of
the Children’s Health Insurance Program Reauthorization Act (CHIPRA) of 2009 applied the
Medicaid provisions for payment to FQHCs and RHCs to separate and combination CHIP
programs. This section also authorized $5 million in grants to help these programs transition to
meet the new payment requirements.
CMSO released guidance on this provision in a letter to State Health Officials on February 4,
2010 which is available at http://www.insurekidsnow.gov/professionals/federal/chipra_fohc.pdf
I encourage you to review the solicitation, which is available at
http://www.cms.hhs.gov/CHIPRA/16_ppstransitiongrants%20.asp#TopOfPage and to consider
submitting a proposal. Grant applications are due on Thursday, March 25, 2010 and we
anticipate making the grant awards in June 2010.
CMS will be hosting an applicant teleconference call on Tuesday, March 9 to go over the
requirements for the grant program and to answer questions. An invitation and call-in
information will follow next week. In the meantime, please send questions to the CMSO grants
mailbox at CHIPRA_PPS_Transition_Grants@cms.hhs.gov. The webpage will be updated with
answers to questions sent to the mailbox, so please check back regularly.

Thank you for your consideration and I look forward to our continuing work together on these
important programs.

